Title: From John Adams to Stephen Mack, 10 October 1822
From: Adams, John
To: Mack, Stephen



Sir,
Montezillo Oct. 10. 1822.

I should sooner have answered your letter of the 20th Ulto if I could. My disposition is very good to assist as far as I can with truth & Justice any claims of my fellow citizens on the Justice or favour of their country But the claim of Mr Young is so very ancient & so many things have passed through my mind since, that I cannot depend on my memory for so remote a transaction. If Mr Young has any commission signed by Mr Hancock & me it must have been when I was Pres’t of the board of War, a committee of Congress. I cannot say that I recollect any commission signed by me to Mr Young, Though I have a reccolection of one company at least of Artificers, & have no doubt if Mr Young has such a commission that he was a member of it. I see no reason why artificers should not have the benefit of pensions as well as Soldiers, but if this congress is the only judge, I wish it was in my power to certify any thing that would be more satisfactory to Mr Young, but this is all that can be said by his & your / h’ble St

J. A.